PER CURIAM.
John Owens appeals an order denying his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). The State concedes that the sentence of 22 years imposed in circuit court case number 88-16241 exceeds the statutory maximum of 15 years. We reverse and remand for resen-tencing on that count. In so doing, we do^ not disturb the three-year minimum mandatory portion of the sentence. Appellant need not be present for resentencing.
We find no merit in any of appellant’s other claims of illegal sentencing, and thus affirm the remainder of the order denying relief under Rule 3.800(a).
Affirmed in part, reversed in part, and remanded.